Citation Nr: 0621264	
Decision Date: 07/19/06    Archive Date: 08/02/06	

DOCKET NO.  99-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and 
Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension, to include as secondary to service-
connected generalized anxiety disorder with post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Wichita, Kansas, that denied entitlement to the benefit 
sought.  The case was most recently before the Board in July 
2003 at which time it was remanded for further development.  
A review of the record reveals that by rating decision dated 
in January 2006, a disability rating for the veteran's 
psychiatric disorder, classified for rating purposes as 
generalized anxiety disorder with PTSD, was increased from 50 
percent to 100 percent disabling, effective June 26, 2002.  
This constitutes a complete grant of the benefits sought with 
regard to the veteran's request for an increased rating for 
his psychiatric disorder.

With regard to the claim for service connection for a 
cardiovascular disorder, that issue remains in appellate 
status and will be addressed below.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explain to him who is responsible for 
submitting such evidence, and obtained and fully developed 
evidence necessary for an equitable disposition of the claim.

2.  Coronary artery disease, to include hypertension, was not 
shown during service or for years thereafter and any current 
heart disease, to include hypertension, is not shown to be 
related to the veteran's active service or to his service-
connected psychiatric disorder.


CONCLUSION OF LAW

The veteran does not have coronary artery disease, to include 
hypertension, that was incurred in or aggravated by his 
active military service, that may be presumed to have been so 
incurred, or that is shown to be proximately due to the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision in a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

A review of the record shows no indication that the veteran 
has not been properly apprised of the appropriate legal 
standards, and his and VA's obligations pursuant to the VCAA.  
The case was remanded by the Board in July 2003 primarily for 
compliance with the VCAA.  Records from various physicians 
and from VA have been obtained and associated with the claims 
folder.  The record reveals the veteran has been accorded an 
examination by VA with the purpose of obtaining an opinion as 
to whether there is a causal relationship between his 
coronary heart disease, to include hypertension, and his 
service-connected psychiatric disorder.  The case has been in 
appellate status for several years and the veteran has had 
ample opportunity to provide argument and evidence on his 
behalf.

The Board also notes that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)  These five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that an effective date would 
be assigned in the event of an award of service connection 
was not provided in the VCAA letters sent to the veteran.  
However, inasmuch as service connection is not awarded 
herein, the Board finds that it is not prejudicial to the 
veteran in proceeding with the issuance of a final decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  





Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disease manifested to a compensable degree of 10 percent or 
more within one year following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Coronary artery disease and 
hypertension are chronic diseases with presumptive periods of 
one year each.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2005).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence of record.  The Board will summarize the relative 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, in support of the claim.  The Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000). 

The veteran's service medical records are without reference 
to complaints or findings indicative of the presence of 
cardiovascular disease, to include hypertension.  The gist of 
the veteran's contentions is that his hypertension and heart 
disease are attributable to his service-connected psychiatric 
problems.  

The medical evidence of record includes a March 1979 
statement from a private physician indicating the veteran 
sustained a myocardial infarction that month.  The same 
physician submitted a statement in May 1998 in which he 
expressed the opinion that the myocardial infarction was 
related to the stress of the veteran's job.  Elaboration was 
not provided.

The medical evidence also includes a report of an October 
2000 VA cardiovascular examination.  The examiner reviewed 
the claims file.  A comment was made the veteran had been 
diagnosed with psychiatric difficulties in service.  Notation 
was also made of the presence of hypertension since about 
10 years before current examination.  With regard to coronary 
risk factors, notation was made that the veteran had been a 
borderline diabetic.  He was smoking a half pack of 
cigarettes a day.  Notation was also made of elevated blood 
cholesterol.  Testing was accomplished and the examination 
assessment was coronary artery disease, status post 
myocardial infarction in 1979 by history, described as 
currently stable without features of congestive heart failure 
or angina.  The Axis I diagnoses also included hypertension, 
described as well controlled, and hypercholesterolemia.  

The examiner opined that there was a less than 50 percent 
likelihood that the service-connected psychiatric disorder 
had caused either coronary artery disease or hypertension.  
The examiner added that there was also a less than 50 percent 
likelihood that the service-connected psychiatric disorder 
had aggravated the veteran's status post myocardial 
condition.  The examiner noted that the veteran currently 
showed no angina or any other evidence of congestive heart 
failure.  The examiner added that there was a potential for 
the service-connected psychiatric disorder to adversely 
impact the veteran's hypertension and commented that when he 
was under stress from a psychiatric condition, his blood 
pressure was likely to rise.  However, the examiner added, he 
did not have access to the veteran's blood pressure readings 
at the times that would correlate to flareups of the service-
connected psychiatric disorder, as opposed to the times when 
the psychiatric disorder was stable or in remission, so he 
could not provide a percentage with regard to how likely the 
potential would be when the veteran was under stress from his 
psychiatric symptomatology.  

The physician who conducted the aforementioned examination 
again examined the veteran in October 2002.  He stated that 
he reviewed the claims folder and the electronic record, as 
well as his report from the evaluation in October 2000.  It 
was noted the veteran underwent cardiac catheterization and 
coronary stenting in March 2001.  Current assessments were:  
Coronary artery disease, status post myocardial infarction in 
1979, with status post stenting of the coronary artery in 
March 2002 (a notation was made that the details were not 
currently available); described as currently stable without 
features of angina or congestive heart failure; systemic 
hypertension, which was described as well controlled; and 
hypercholesterolemia.  

The examiner stated that following review of the blood 
pressure readings made on various occasions in 2002, it was 
his opinion that the "generalized anxiety disorder with post-
traumatic stress disorder more likely than not has not 
resulted in aggravation of the patient's (the veteran) 
hypertension."

Of record are statements pertaining to treatment and 
evaluation from private physicians in the years following 
service.  None of the physicians expressed an opinion 
relating the veteran's heart disease, to include 
hypertension, to his service-connected psychiatric disorder.  
The only opinion of record with regard to causation is the 
October 2002 statement from the VA physician who opined that 
the veteran's service-connected psychiatric disorder had not 
resulted in aggravation of his hypertension.  There is no 
medical opinion of record to the contrary.  

As for the veteran's assertions that his current 
cardiovascular symptomatology, to include hypertension, is 
attributable to service or at least is secondary to his 
service-connected psychiatric disorder, lay persons such as 
him who are without medical training are not competent to 
comment on medical matters such as diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer a medical diagnosis, statements, or opinions).  With 
no pertinent chronic abnormality identified during service 
over the years following separation therefrom, and based on a 
review of the statement from the VA examiner who had access 
to the entire claims folder and unequivocally opined that 
there was no casual relationship between the service-
connected psychiatric disorder and any current cardiovascular 
disorder, the Board finds that the preponderance of the 
evidence of record is against the claim for service 
connection on any basis.  


ORDER

Service connection for coronary artery disease, to include 
hypertension, to include as secondary to service-connected 
psychiatric disorder, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


